Citation Nr: 0011965	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  92-04 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1965 to March 1966.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for PTSD.  The 
veteran has perfected an appeal of that decision.

The Board notes that in a March 1972 rating decision the RO 
denied entitlement to service connection for chronic 
schizophrenia.  It is not clear from the record whether the 
veteran was notified of the denial of service connection, in 
that she had claimed entitlement to non-service connected 
pension benefits.  Regardless of the notice pertaining to the 
prior claim for a psychiatric disorder, however, that 
decision cannot apply to a claim for service connection for 
PTSD because the diagnosis of PTSD was not rendered until 
1991.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996) (a newly diagnosed disorder, although related to a 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered).  The Board finds, 
therefore, that new and material evidence is not required to 
consider the substantive merits of the claim of entitlement 
to service connection for PTSD.

This case was previously before the Board in June 1995, at 
which time it was remanded for additional development.  That 
development has been completed and the case returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The evidence does not show that PTSD is related to an in-
service event.

3.  The veteran did not serve in combat while in service, nor 
are her claimed stressors related to combat.

4.  The stressors that the veteran claims to have occurred 
during service are not supported by any corroborating 
evidence.

5.  Neither the old or new versions of applicable regulations 
and adjudication manual procedures are more favorable to the 
veteran's claim.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306 (1998) and (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 
2) lay evidence of having experienced a stressor during 
service; and 3) medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  
Gaines v. West, 11 Vet. App. 353 (1998).  In determining 
whether the claim is well grounded, the evidence is generally 
presumed to be credible.  See Arms v. West, 12 Vet. App. 188 
(1999) (overruled on other grounds).  The veteran has 
submitted medical evidence showing that her psychiatric 
symptoms have been diagnosed as PTSD, medical evidence 
indicating that the PTSD was aggravated by service, and her 
own lay evidence of having experienced stressors during 
service.  In the June 1995 remand the Board found that the 
claim of entitlement to service connection for PTSD is well 
grounded.  

Because the claim for service connection for PTSD is well 
grounded, VA has a duty to assist her in the development of 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a); see 
also Epps v. Gober, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  
The relevant evidence consists of the veteran's service 
records, VA and private treatment records, April 1992 and 
April 1994 reports from her treating therapist, and her 
statements.  

The Board notes that if the claimed stressor relates to a 
personal assault, VA has established specific guidelines and 
development practices in adjudicating the claim.  See Patton 
v. West, 12 Vet. App. 272 (1999), citing Veterans Benefits 
Administration Manual M21-1, Part III, Par. 5.14(c) (Manual 
M21-1).  The veteran contends that she was held down and 
given a "hickey" by another female servicemember, which 
caused her to be frightened.  In its June 1995 remand the 
Board informed the veteran of the requirement to submit 
evidence verifying the occurrence of the claimed stressors, 
including lay statements from individuals with knowledge of 
the events at the times of their occurrence.  In July 1995 
the RO asked the veteran to submit that evidence, but she did 
not submit any corroborating evidence and she has not 
indicated a viable source for obtaining corroborating 
evidence of the personal assault.

Although she was also asked prior to the June 1995 remand to 
provide detailed information regarding her claimed stressors, 
in terms of the dates, places, and the names of other 
individuals involved, she has not provided any such 
information to allow the RO to search for corroborating 
evidence.  For these reasons, and the additional reasons 
shown below, the Board finds that additional development is 
not required.

In the remand the RO was also instructed to provide the 
veteran an additional VA examination for the purpose of 
determining the nature and etiology of any psychiatric 
disorder if the RO was successful in obtaining verification 
of any of the claimed stressors.  Because none of the claimed 
stressors were verified, a psychiatric examination was not 
required.  The Board finds, therefore, that the RO has 
complied with the requirements in the June 1995 remand.  
Stegall v. West, 
11 Vet. App. 268 (1998).  The Board concludes that all 
available data has been obtained for determining the merits 
of the veteran's claim and that VA has fulfilled its 
obligation to assist her in the development of the facts of 
her case.

I.  Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board notes that subsequent to initiation of the 
veteran's claim, a regulation pertaining specifically to 
service connection for PTSD, 38 C.F.R. § 3.304(f), was issued 
and subsequently revised.  Prior to the initial promulgation 
of 38 C.F.R. § 3.304(f) in 1993, entitlement to service 
connection for PTSD was determined by applying the provisions 
of the Manual M21-1, which required essentially the same 
elements as those included in the 1993 version of 38 C.F.R. 
§ 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), citing Manual M21-1, Subchapter XII,  50.45 (Jan. 
25, 1989).  

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded 
commendations indicative of combat were to be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1993).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Direct 
Service Connection (Post Traumatic Stress Disorder), 
64 Fed. Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).

If the diagnosis of a mental disorder does not conform to the 
Diagnostic and Statistical Manual of Mental Disorders, or is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred; 
the veteran's lay statements are not sufficient to support 
the grant of service connection for PTSD.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).

The Court has held that the diagnostic criteria for PTSD 
cannot be read in a manner that imposes requirements over and 
above those included in 38 C.F.R. § 3.304(f).  Therefore, a 
clear or substantiated diagnosis of PTSD by a mental health 
professional must be presumed to concur with the applicable 
diagnostic criteria for that disorder in terms of the 
adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 140.

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen, and that in the Cohen decision the 
Court held that the Manual M21-1 provisions for establishing 
service connection for PTSD were essentially the same as 
those found in 38 C.F.R. § 3.304(f) (1993).  The Board finds 
that the promulgation of the original regulation in 1993, and 
the revision to the regulation in 1999, do not represent any 
significant change in the eligibility criteria for PTSD, and 
that remand of the case to the RO for consideration of the 
revised criteria is not required.  See Bernard v Brown, 4 
Vet. App. 384 (1993) (the Board cannot consider an issue that 
has not been previously adjudicated by the RO).


A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  The Court has held that for a claim to be well 
grounded, it must be accompanied by supportive evidence and 
that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C. 
§ 5107(a)).  

A well-grounded claim generally requires (1) medical evidence 
(diagnosis) of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent evidence of a nexus between an in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), afford per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well-grounded claim set forth in 
Caluza).  Where the determinative issue involves medical 
causation, competent medical evidence is required for the 
claim to be well grounded.  See Grivois v. Brown, 6 Vet. App. 
136 (1994).

The other applicable statutes, regulations, and precedents 
necessary for the disposition of this case are as follows:

For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C. § 1111 (West 1991).

Section 1153 of title 38, U.S. Code, provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C. § 1153 (1153). 

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306(b).

The Federal Circuit looked at section 3.306(b)(2) in Jensen, 
19 F.3d 1413, and held that it provides only a rebuttable 
presumption of aggravation [section 3.306(b)(2) presumption], 
and does not irrebuttably establish service connection, or 
even aggravation (i.e., Caluza element (2)).

In Vanerson v. West, 12 Vet. App. 254, 258 (1999), the Court 
stated that clear and convincing evidence means evidence that 
provides a "'reasonable certainty' of the truth of the fact 
in controversy." 

In Maxson v. West, 12 Vet. App. 453 (1999), the Court held 
that the presumption of aggravation, provided for in 38 
U.S.C. §§ 1111, 1153, 38 C.F.R. § 3.306 (a),(b), was not for 
application only to Caluza element 2 and only after it had 
been demonstrated, at the merits stage, that a permanent 
increase in disability had occurred or, pursuant to section 
3.306(b)(2), had been deemed to have occurred.  At such time, 
under the section 1153 presumption, Caluza element 2 is 
deemed satisfied for purposes of service connection, unless 
clear and unmistakable evidence (i.e., evidence that is 
"undebatable," see Vanerson, supra) exists to show that the 
permanent increase in disability sustained in service is 
attributable solely to the natural progression of the 
disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

II.  Factual Background

The veteran's service records show that she was separated 
from service due to being found unsuitable for service.  A 
psychiatric evaluation in January 1966 resulted in the 
psychiatrist finding that she was a sullen, emotional, flat, 
immature, and passive aggressive individual, and a 
pathological liar, who had been frequently getting drunk.  
She reported being unable to recall what she did when she got 
drunk.  The psychiatrist found that she was a detriment to 
the Navy due to immaturity, her passive-aggressive 
personality, poor judgment, a lack of service motivation, and 
a dubious moral and ethical sense.  She was administratively 
discharged from service with a diagnosis of a passive-
aggressive personality disorder.  The service records make no 
reference to any of the events she claimed to have 
experienced in service that caused aggravation of PTSD.  
During her seven months of service she was stationed at 
Bainbridge, Maryland, and Norfolk, Virginia.

VA and private treatment records show that she received 
regular psychiatric treatment from 1971 through 1991, 
including numerous hospitalizations and suicide attempts, 
with diagnoses of major depression, a passive aggressive 
personality disorder, a borderline personality disorder, a 
hysterical personality disorder, dysthymia, and 
schizophrenia.  In October 1971 she was found to have a long 
history of depression with suicide attempts dating back to 
the age of 14.  In a July 1972 rating decision she was found 
to be permanently and totally disabled for non-service 
connected pension purposes based on a diagnosis of chronic, 
undifferentiated schizophrenia.

The veteran claimed entitlement to service connection for 
PTSD in November 1990, at which time she attributed the 
disorder to having lost many friends who were sent to 
Vietnam, not being assigned the military specialty of her 
choice, and her commanding officer informing her parents of 
the basis for her discharge.  She stated that she had 
requested a discharge when the friends she had served with 
began to leave, and that she stayed drunk in order to get the 
discharge.  She asserted that these events totally ruined her 
life.

In February 1991 she was asked to provide detailed 
information about the stressors she experienced in service, 
including the dates and places of her military assignments, 
and her duties at each station.  She was also asked to 
describe the events or experiences she found most upsetting, 
including the dates and places where the events occurred and 
the names of the persons involved.

In a February 1991 statement she reported that a female 
homosexual servicemember held her down and put a "hickey" on 
her neck, which caused her to be frightened and confused.  
She stated that that event occurred in Norfolk, Virginia, but 
she could not remember when the event occurred or the name of 
the other individual involved.  

She also stated that during basic training she was assigned 
as a radioman, which she had trouble with and had to be held 
back while in training.  She said that she did not want to 
work as a radioman, that she became upset when other 
servicemembers were being sent to Vietnam, and that some of 
her friends were killed there.  She began drinking a lot and 
became unstable.  She also became promiscuous, particularly 
when a ship came into port.

She stated that she decided that she did not want to be in 
service because of the war and fear of being molested by 
homosexuals, and that she would get out.  She also stated 
that she found out that if she stayed drunk long enough she 
would be sent to a psychiatrist and could then request a 
discharge, which she did.  On separation from service her 
commanding officer wrote to her parents and informed them 
that she had been discharged due to drunk and disorderly 
behavior.  She reported that her parents had been very 
abusive and that if they knew how she had behaved in service 
they would not give her the money to go to college or help 
her in any way, which "completely shattered" her plans to go 
home and make a new life for herself.  Because she had no 
other place to go, she married the first man who asked her, 
and began a course that totally destroyed her life.

She indicated that although she had received extensive 
psychiatric treatment, her disorder was not properly 
diagnosed until 1990, at which time she was told that she had 
PTSD as the result of childhood abuse.

In a June 1991 report the veteran's private therapist stated 
that she had provided the veteran with weekly psychotherapy 
with diagnoses of PTSD, major depression, and a borderline 
personality disorder.  She stated that the veteran had 
reported a childhood history of early abandonment, neglect, 
and physical and sexual abuse, and that some of these 
traumatic events were re-experienced as flashbacks.  She also 
stated that during service the veteran had experienced the 
deaths of many friends and strong disappointment in being 
assigned to an occupation other than the one she had 
requested, which had exacerbated her problems.  She then 
began drinking in order to "get out," and that her commanding 
officer reported this to her family.

In her substantive appeal the veteran asserted that the 
diagnosis of schizophrenia, with which she was hospitalized 
on several occasions prior to the diagnosis of PTSD, was an 
incorrect diagnosis and that her psychotic behavior was due 
to drugs.  She also indicated that it could not be a valid 
diagnosis because she was no longer taking medication for the 
disorder.  She also argued that the diagnosis of a borderline 
personality disorder was incorrect.  She stated that her 
current therapist had given the correct diagnosis of PTSD, 
which the therapist had attributed to chronic child abuse.  
She also stated that although the PTSD was not caused by 
service, her experiences during service caused her previous 
traumas to re-surface.  She reported that she began drinking 
in order to avoid re-experiencing the trauma, and that this 
caused her to decide to leave the service.  She asserted that 
she should be granted compensation for a service-connected 
disability because the recruiter promised her she could be 
trained as a military policeman, but that she was assigned to 
radio school; she was not prepared for losing her friends 
when they were sent home or for being assaulted by a 
homosexual; she had wanted to run away from the pain that 
service was causing her; and her commanding officer had 
reported her behavior to her parents.  She stated that she 
continued to have flashbacks of friends dying and physical 
and sexual abuse.

In April 1992 and April 1994 reports the veteran's treating 
therapist outlined all of the diagnostic criteria for PTSD, 
and found that the veteran met those criteria.  She also 
stated that the PTSD had been caused by the veteran's 
childhood traumas, and that her experiences during service 
"symbolized" her earlier trauma, in terms of broken promises, 
betrayal of confidentiality, abandonment, and being 
victimized.  She further stated that the in-service 
experiences caused a "re-experiencing of the trauma" and 
"intensification of symptoms by exposure to events that 
symbolized or resembled the traumatic event," two of the 
diagnostic criteria for PTSD.

In July 1995 the RO asked the veteran to submit evidence 
showing that the reported events had actually occurred, 
including the letter sent by her commanding officer or 
statements from other servicemembers who witnessed or knew of 
the claimed events at the time of their occurrence.  In 
January 1996 the RO asked her to submit evidence of having 
been promised training as a military policeman.

In a February 1996 statement the veteran claimed that the 
letter written by her commanding officer to her parents was 
the most traumatic event that occurred during service, and 
she requested that her father be subpoenaed to provide 
evidence on the letter having been sent.  She did not, 
however, provide his name and address.  She stated that she 
could not obtain evidence pertaining to the letter because 
her father had disowned her as a result of the letter.  She 
stated that sending the letter "ruined her life" because had 
it not been sent she could have told her parents her version 
of why she had been discharged, and they would have paid for 
her to go to college.  She also responded that she had no 
evidence of having been promised training as a military 
policeman.

In April 1996 the veteran argued that her service records 
verified that a traumatic event had occurred because she had 
been chosen for training as a radioman, which required a 
security clearance, and was later found to have severe 
personality problems.  She also stated that her drinking and 
"dubious moral and ethical sense" had resulted from the 
assault from the female servicemember, and were inconsistent 
with her behavior prior to the attack.  She never reported, 
however, when the attack occurred.  She claimed that another 
female servicemember, who had witnessed the attack, had been 
discharged for homosexuality at about the same time she had 
been discharged, but she did not provide that individual's 
name.  She indicated that she would obtain evidence from her 
father regarding the letter sent by her commanding officer, 
but did not provide any such evidence.

The report of a May 1996 psychiatric evaluation, during which 
she reported the in-service events shown above, resulted in a 
diagnosis of a borderline personality disorder.  Although the 
veteran was being evaluated for participation in a trauma 
recovery program, she withdrew from the program after five 
visits because she would not agree to the therapist's 
treatment structure.  Her private therapist affirmed her 
diagnosis of PTSD in February 1999, and provided a copy of 
the April 1992 report showing that the PTSD was due to 
childhood abuse.

In August 1999 the veteran reported that she had not been 
able to obtain any evidence from her father regarding the 
letter purportedly sent by her commanding officer.  She also 
criticized the RO for failing to provide her with the 
resources to show that she has PTSD, and for failing to 
investigate why she was separated from service as unsuitable 
when she had been previously cleared for training as a 
radioman.  She also asked the RO to determine what 
homosexuals had been discharged following her claimed attack, 
and reported that no military police report had been filed 
following the attack because some people thought it was 
funny.  She did not provide the date of the incident, the 
location, or the names of any other individuals involved.


III.  Analysis

The Board has reviewed the evidence of record and finds that 
service connection for PTSD is not warranted.  All of the 
medical evidence shows that the veteran has PTSD as the 
result of childhood trauma.  Although her treating therapist 
reported that her response to the events in service 
represented manifestations of PTSD, the evidence does not 
show that the pre-existing PTSD was in fact aggravated by 
stressors in service.  38 C.F.R. § 3.306.  The occurrence of 
symptoms of a disorder during service, in the absence of 
evidence showing an increase in the severity of the 
underlying disability, does not constitute aggravation of the 
disorder.  Hunt, 1 Vet. App. at 296-7.  Further, the 
examiner's conclusions were based on the unsupported report 
of stressors in service, and are not supported by any 
clinical findings during service (despite the fact that the 
veteran underwent psychiatric evaluation by medical 
professionals during her brief period of service).  The Board 
finds, therefore, that the evidence does not establish that 
the current symptoms are related to an in-service stressor.  
In light of the following analysis, the Board also finds that 
remand of the case to obtain such evidence is not warranted.

The Board has determined that the veteran did not participate 
in combat while in service, nor does she so claim.  Gaines, 
11 Vet. App. at 353.  She claims that the PTSD was aggravated 
by events that occurred during service.  Her service records 
do not show that any of the claimed events occurred, nor has 
she provided any corroborating evidence of their occurrence.

Although the RO attempted to comply with manual provisions 
for the development of claims for PTSD based on personal 
assault, and requested information on more than one occasion, 
she has not provided any detailed information regarding the 
events that would allow corroboration from other sources.  
See M21-1, Part VI, Chapter 11, Para. 38, Change 65 (October 
28, 1998).  There is no evidence of the behavior changes 
described in that section of the manual, as being indicative 
of the claimed stressor.  The veteran's statements alone, 
although sufficient to make the claim well grounded, are not 
sufficient for establishing service connection.  Patton v. 
West, supra; Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The 
Board has determined, therefore, that in the absence of 
credible supporting evidence that the claimed in-service 
stressor occurred, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

